Citation Nr: 0019897	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from April 1973 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision by the New 
Orleans, Louisiana, regional office (RO) of the Department of 
Veterans' Affairs (VA).  The RO denied entitlement to service 
connection for a right knee disability and confirmed and 
continued a noncompensable rating evaluation for the 
veteran's bilateral hearing loss disability.  

In a January 1999 decision the Board denied entitlement to an 
increased rating for bilateral hearing loss, and remanded the 
issue of service connection for a right knee disability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no competent medical evidence which establishes 
a relationship between any current right knee disorder and 
the veteran's military service or any incident therein.


CONCLUSION OF LAW

The claim for entitlement to service connection for right 
knee disability is not well grounded. 38 U.S.C.A. § 5107 (a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The available service medical records (SMRS) show that the 
November 1972 service entrance examination clinically 
evaluated the lower extremities as normal.  The veteran was 
treated at the dispensary for a trauma to the left knee which 
occurred while skiing.  He was seen for a follow-up on two 
occasions in March 1974.

A November 1974 record shows that the veteran was seen at the 
dispensary for trauma to his lower right leg when he struck 
his leg on a bedpost.  An examination showed a poor range of 
motion with no discoloration or deformities.  The plan of 
treatment for his knee was for an ace wrap, ice, elevation, 
crutches, and a return in the morning for x-rays.  The 
subsequent record shows no fracture on the x-ray.  The 
impression was of a sprain.  He received physical therapy on 
one occasion in November 1974. 

In November 1974 the veteran was seen for trauma to his right 
ankle and lower leg.  The provisional diagnosis was soft 
tissue trauma.  The initial treatment was with a whirlpool 
and range of motion.  The separation examination has not been 
furnished by the appropriate service department. 

The veteran has been examined and treated intermittently at 
private and VA facilities from 1992 to 1999 for various 
disorders, to include the right knee.  

An August 1992 private medical record was the first post-
service treatment for right knee pain.  The veteran reported 
hearing a pop in his right knee when kneeling, approximately 
3 weeks prior.  The veteran gave a history of injuring that 
knee 20 years ago in a skiing injury. The veteran noted a lot 
of popping but denied any locking of the knee.  The veteran 
was in no acute distress.  The right knee was without 
effusion.  The examiner commented that they could feel the 
lateral collateral ligament slipping along the tibiale 
plateau when the veteran flexed his knee.  There was minimal 
chondromalacia with no effusion.  There was negative pain 
with lateral and medial stress, negative drawer sign, and 
negative McMurray's.  The assessment was of ligamentous 
strain, right knee.  

The veteran was treated at a private facility in December 
1992.  The clinical history showed that the veteran was a 
former paratrooper with constant pain in his right knee.  He 
stated that in 1972 he saw a physician because of knee pain 
following jumping and was told that he had a strain and was 
treated conservatively.  Over the past years he had 
experienced progressive discomfort intermittently in the 
right knee.  At the time of this record he was listed as a 
self-employed carpenter.  Recently he experienced popping, 
locking, and giving way in his right knee.  He had taken 
nonsteriodal anti-inflammatories without success.  X-rays of 
his right knee were unremarkable.  Physical examination shows 
a loud audible and popping sensation, anterior lateral aspect 
of the patella.  The examiner noted that, otherwise, the 
examination was completely unremarkable.  The assessment was 
of synovial plica versus lateral meniscal tear.  

A private treatment record shows that the veteran underwent 
an arthroscopic subtotal meniscectomy in December 1992.  A 
January 1993 private medical record shows that the veteran 
was seen for a status post-arthroscopic subtotal 
meniscectomy.  The veteran received a follow-up visit in 
March 1993 with a refill prescribed.

An April 1993 private medical record shows that the veteran 
came in with a back problem.  He had fallen and hurt his knee 
and also his back.  There was contusion of the knee with some 
tenderness but it was fairly stable.  The assessment was 
contusion of the knee. 

A May 1993 private medical record shows that the veteran was 
treated for twisting his right knee while playing softball 
one week prior.  The veteran stated that he felt something 
tear inside and was having a lot of swelling.  He had 
recurrent knee problems and underwent a partial meniscectomy 
the prior December.  The assessment was of probable torn 
cartilage in his knee.  The veteran was placed in a long leg 
Velcro splint and was told to stay off of the leg.  He was 
placed on medication.  From May 1993 to 1999 the veteran 
continued to be treated intermittently for a right knee 
disability. 

The veteran also submitted an August 1997 statement from a 
fellow serviceman that described in detail an incident in 
which the veteran was injured in 1996 while stationed in West 
Germany in 1976.  It was indicted that on one particular day 
a group of servicemen were unloading equipment and taking it 
into the building on lab carts.  He then described that when 
he was moving one of those carts up an inclined ramp, the 
cart got away and rolled back down the ramp.  The cart 
slammed into the veteran, knocking him to the ground and 
pinning one of his legs.  The cart was then unloaded and 
removed from the veteran's leg.  The veteran was experiencing 
a lot of pain in his knee, and was then transported to a 
clinic.  The veteran was then sent to an army hospital.  He 
then stated that upon the veteran's return to duty that the 
veteran was on crutches for awhile, and had a light exercise 
excuse.  The veteran then had trouble with his knee a couple 
of times after the incident, and was placed on light duty on 
those occasions.  

The veteran contends in his July 1997 Notice of Disagreement 
that his right knee was hurt while he was stationed in 
Germany during April 1976.  He stated that he was treated at 
an army medical center and that his knee has been operated on 
5 times.

In September 1997 the veteran submitted a letter where he 
stated that a loading incident in April 1976 damaged his 
right knee.  The veteran contended that while pushing a cart, 
a serviceman who was pulling the cart slipped.  The cart 
slipped back down the ramp and slammed into the side of his 
right knee which caused an audible pop, and a sudden intense 
pain on both sides of the knee.  The veteran then stated that 
he was transported to a nearby military clinic.  He was then 
taken to a nearby army hospital.  He stated that he was 
placed on a stretcher where his knee was packed in ice to 
help reduce thee considerable swelling that had occurred and 
was given a pain injection.  Complete x-rays of the knee were 
undertaken.  The veteran described that an orthopedic 
specialist diagnosed his injury as severe bilateral strain, 
with possible cartilage damage.  He was then instructed to 
use crutches for 3 weeks, put no weight on the knee, and to 
keep it as elevated as possible.  His knee was wrapped in an 
ace bandage, and he was given a knee brace as well as some 
pain medication.

The veteran stated that he was scheduled for follow-up 
appointments with the orthopedic doctor for the next 3 weeks.  
He went to each of these appointments.  At the end of the 3 
weeks, he was told that he could put limited weight on the 
knee, but that he should continue to use one crutch for an 
additional 3 weeks.  He reported that at the end of July 
1976, he had some additional problems with his knee and asked 
for a follow-up appointment.  Before the date of the 
appointment arrived the swelling had gone down and he 
reported that he could manage his pain with aspirin.  He then 
stated that he had received no further medical care for his 
knee while in the service and that all subsequent care has 
been civilian doctors. 

In response to a request by the RO, the National Personnel 
Records Center (NPRC) reported that a search for additional 
service medical records was conducted with and that no 
additional records were located.

II. ANALYSIS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §1110, 1131 1991).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a).  Establishing a well-
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 C.F.R. § 3.303 (1999).  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza at 
504.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); 

The complete service medical records apparently were not 
furnished by the appropriate service department.  Therefore, 
in a case such as this, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991).

The veteran's own statements, as well as the lay statement 
are considered competent evidence when describing the 
reported knee injury in April 1976 and associated treatment 
and symptoms.  However, this in and of itself, is 
insufficient to establish service connection.  There must be 
competent medical evidence, which establishes a relationship 
between his current right knee disorder and his military 
service.  

In this regard, the SMRS show that he was treated in November 
1972 for trauma to his right knee when he struck his leg on a 
bedpost and a soft tissue injury to the lower right leg and 
ankle in November 1974.  However, the available service 
medical records contain no reference to the reported right 
knee injury which occurred in 1976 or any associated 
treatment.  The first post service clinical evidence of a 
right knee injury was in August 1992 when his knee popped 
while kneeling three weeks earlier.  At that time a 
ligamentous sprain was diagnosed.  This is approximately 16 
years following service.  Subsequently he underwent a 
meniscectomy on the right knee.

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
relates his current right knee disability to service or any 
incident therein.  Accordingly, his claim is not well 
grounded and must be denied.


ORDER

Entitlement to service connection for right knee disability 
is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

